March 30, 1993        [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 91-2233

                        UNITED STATES,

                          Appellee,

                              v.

                    KEITH JAMES PARKINSON,

                    Defendant, Appellant.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]
                                                   

                                        

                            Before

                     Breyer, Chief Judge,
                                        
               Campbell, Senior Circuit Judge,
                                             
                   and Cyr, Circuit Judge.
                                         

                                        

   Christopher W.  Dilworth and  Dilworth,  White &  Brandt  on
                                                           
brief for appellant.
   Richard S.  Cohen,  United  States  Attorney,  and  F.  Mark
                                                               
Terison, Assistant United States Attorney, on brief for appellee.
     

                                        

                                        

                     Opinion on Rehearing

     Per Curiam.  Keith Parkinson appeals from his conviction
               

on a  single count of bank robbery, in violation of 18 U.S.C.

  2113(a).  He raises  four issues, two involving evidentiary

rulings  at trial  and two  pertaining to  his sentence.   We

affirm the conviction but remand for resentencing.1  

                        I.  Background
                                      

     Shortly  before noon on February  15, 1990, a man robbed

the Casco Northern Bank's West End branch in Portland, Maine.

He handed  the teller a note,  written on the back  of a bank

form, which read, "Put  all your hundreds and fifties  on the

counter  now."  The teller complied, and the man escaped with

$1300.    At  trial,  the  teller,  Sara  Plourd,  identified

defendant  as the individual in question.  So did Amy Bolduc,

another  teller who had been seated adjacent to Plourd at the

time  of  the  robbery.    (Both  had  separately  identified

defendant earlier  in a photographic line-up  prepared by the

FBI.)   Defendant  was also  identified  by Roger  Sabin,  an

employee  of  a  restaurant located  near  the  bank,  as the

individual who arrived shortly after 11:00  on the morning of

the  robbery, drank two beers while looking out the window in

the bank's  direction, and  then departed.   Finally,  an FBI

expert document  examiner, who had compared  the robbery note

                    

1.  On  December 4, 1992, we  issued an opinion  in this case
affirming both the conviction and the sentence.   In response
to defendant's  petition for rehearing, we  have vacated that
earlier opinion and issued the instant one in its stead.

                             -2-

with handwriting exemplars obtained from defendant, testified

that the  note and the exemplars had been written by the same

person.  Following the one-day trial, defendant was convicted

and sentenced to twenty years in prison.  

             II.  Authentication of Robbery Note
                                                

     We   first  address   defendant's   argument  that   the

government presented an  inadequate foundation for  admission

of the  robbery note.  At trial, Sara Plourd was asked if she

recognized the note and responded: "Yes, that's the note that

the  man gave me."   And following the  note's admission into

evidence, the  FBI document examiner identified  it (by means

of his initials which he had  written on the back) as the one

that had been sent  to him for examination; as  mentioned, he

also identified the writing as that  of defendant.  As he did

below, defendant now argues that the court erred in admitting

the  note   because  the   government  failed  to   prove  an

uninterrupted  chain  of custody.    We  review the  district

court's  ruling for  abuse of  discretion, see,  e.g., United
                                                             

States v. Collado, 957 F.2d 38, 39 (1st Cir. 1992).
                 

     Defendant's claim  falters for the reasons  expressed in

United States v. Abreu, 952 F.2d 1458, 1467 (1st Cir.), cert.
                                                             

denied,  112 S. Ct. 1695 (1992).  Where "the offered evidence
      

is  of  the  type that  is  not  readily  identifiable or  is

susceptible of alteration, a testimonial tracing of the chain

of custody  is necessary."  Id.   The purpose thereof  "is to
                               

                             -3-

render  it  improbable  that   the  original  item  has  been

exchanged  with   another  or  has  been   tampered  with  or

contaminated."  Id.  Yet no  testimony as to chain of custody
                   

is necessary where the evidence "is readily identifiable by a

unique  feature or  other  identifying mark."   Id.;  accord,
                                                            

e.g., United  States v. Hernandez-Herrera, 952  F.2d 342, 344
                                         

(10th Cir. 1991) (where  "documents are uniquely identifiable

and relatively  resistant to  change, the establishment  of a

chain of custody is  not necessary"); see also Fed.  R. Evid.
                                              

901(b)(1)  & (4).  It  is not disputed  that the robbery note

here fell within this latter category.  See, e.g., M. Graham,
                                                 

Federal Practice  & Procedure:  Evidence    6822, at  854 n.6
                                        

(interim ed.  1992) (citing to case involving  holdup note as

one involving  "unique and readily identifiable"  evidence in

this  respect).   Authentication  was properly  accomplished,

therefore,  through Plourd's identification, without the need

for chain-of-custody testimony. 

                III.  Evidence of Other Crimes
                                              

     Defendant's  next challenge  involves evidence  that was

never  introduced at trial.  The day after the Maine robbery,

defendant  committed a  similar bank  robbery in  Boston;2 by

the  time of  the Maine  trial, he  had pled  guilty to  this

                    

2.  From the  government's brief  offer of proof,  it appears
that this robbery occurred at approximately noon, when a note
written on the back of a bank form, and containing  the words
"Put  your hundreds,  fifties on  counter,"  was handed  to a
teller.

                             -4-

offense and been  sentenced therefor  in Massachusetts  state

court.   Defendant's  criminal history  involved a  series of

other offenses, including convictions in 1977 for kidnapping,

robbery and  rape, and  earlier convictions for,  inter alia,
                                                            

aggravated  assault,  larceny,  and escape.    The government

planned  to introduce  evidence of  the Boston  robbery under

Fed.  R.  Evid.  404(b)  in order  to  establish  defendant's

identity;  it  also  indicated  that,  should  the  defendant

testify, it  planned to introduce evidence of all his earlier

convictions  under Fed. R. Evid.  609 in order  to attack his

credibility.  Defendant  filed a motion in limine  seeking to
                                                 

exclude  all such evidence of his past convictions.  During a

break  in the  trial, the court  addressed these  matters and

issued a three-part  ruling.   It held that  evidence of  the

Boston robbery  was admissible  under Rule 404(b),  given the

similarity of the  two robberies and  the fact that  identity

was  the major  issue at  trial.3   As to  the admissibility,

                    

3.  The government planned to introduce proof of this robbery
through the testimony of the arresting Boston Police officer.
No voir dire was held (or requested); instead, the government
            
described  the  officer's  anticipated  testimony  through an
offer of proof.  The court's ruling was therefore necessarily
conditional.  It held in part: "I believe that the government
has satisfied Rule 404(b),  that [given] the circumstances as
described, if that  is the gist  of the witness's  testimony,
                                                            
that  the jury  could indeed  conclude that it  confirmed the
identity of the  defendant, if the jargon  of signature crime
is used."  Tr. at 103-04 (emphasis added).  The court went on
to find, under  Rule 403,  that the probative  value of  such
evidence was  not substantially  outweighed by the  danger of
unfair prejudice.  Id.   See Advisory Committee Note  to Rule
                            

                             -5-

under Rule 609, of defendant's convictions in 1977, the court

reserved judgment pending defendant's testimony.  And it held

defendant's other  convictions to be  inadmissible under Rule

609.

     As it turned  out, none of this  evidence was introduced

and defendant did  not testify.   In response  to an  inquiry

from the  court, defense  counsel indicated that  the primary

reason  for  defendant  to  testify  would  be  to  rebut  or

otherwise explain  the Boston robbery; if  that evidence were

not to be introduced,  there would be a  "minimal" likelihood

of  the defendant testifying.4  The court then encouraged the

government  to  consider  whether  to  introduce  the  Boston

robbery  evidence,  and  suggested that  both  sides  confer.

During a  recess, the  government and defense  counsel agreed

that if the evidence of that robbery were not introduced, the

                    

404(b) (explaining requisite balancing  test by reference  to
Rule 403 factors).    

4.  The exchange between the court and defense counsel was as
follows:
          THE COURT:     [A]m  I  correct  in  believing
     that the  only witness  for the defendant  would be
     the defendant himself?
          MR. DILWORTH:  Probably, yes.
          THE COURT:     Now  as  I understand  it also,
     your decision to put the defendant on is because of
     the 404(b)  testimony, if that were  not coming in,
     you would not be putting him on?
          MR. DILWORTH:  Well, it's his decision.
          THE COURT:     I understand. 
          MR. DILWORTH:  I  would say the chances of him
     testifying are  much, much less.   I'd say minimal,
     if the 404 evidence wasn't coming in.
Tr. at 125.

                             -6-

defendant would  not testify.  Defense  counsel and defendant

both  affirmatively  acknowledged  to  the  court  that  they

approved of  this arrangement.5  The  government then rested,

as did the defense without putting on any witnesses.

     Defendant  now  seeks to  challenge  the  denial of  his

motion in  limine  to  exclude  the evidence  of  the  Boston
                 

robbery.  We agree with the government that, based on a  line

of cases commencing with  Luce v. United States, 469  U.S. 38
                                               

(1984),  defendant  has failed  to  preserve  this issue  for

appeal.  

     The defendant  in  Luce filed  an  in limine  motion  to
                                                 

preclude  the government  (in  the event  he testified)  from

relying on an earlier conviction to impeach him under Fed. R.

Evid. 609(a).  The motion was denied, yet defendant chose not

to testify and the impeachment evidence was never introduced.

The Court held  that "to  raise and preserve  for review  the

claim  of improper  impeachment  with a  prior conviction,  a

defendant  must testify."    Id. at  43.   It  cited  various
                                

reasons  for  this  decision.   First,  without  the  precise

factual context  that such testimony would  have provided, an

appellate court is handicapped in reviewing the balance drawn

between probative value and  prejudice.  Id. at 41.   Second,
                                            

                    

5.  Defense  counsel  stated:  "I've discussed  this  with my
client, Your Honor, and  he's decided that he's not  going to
testify on  the condition that  the government agrees  not to
introduce the Rule 404(b) evidence."  Tr. at 127.  Defendant,
in response to the court's inquiry, confirmed this.

                             -7-

for  much the same reason, the trial court's in limine ruling
                                                      

is necessarily tentative and "subject to change when the case

unfolds";  any  possible  harm  stemming  therefrom  is  thus

"wholly speculative."  Id. at 41.  Third, there is  no way of
                          

knowing whether  the government ultimately would have elected

to  use  the impeachment  evidence.   Id. at  42.   Fourth, a
                                         

reviewing court cannot tell to what degree, if at all, the in
                                                             

limine ruling contributed to a defendant's decision to remain
      

silent.   Id.  And finally, given the difficulty of reviewing
             

for  harmless  error in  the  absence of  a  concrete factual

setting,  requiring  a  defendant  to  testify  in  order  to

preserve his  objections makes it more  difficult to "'plant'

reversible error" in the record.  Id. 
                                     

     We have joined other  courts in extending this reasoning

beyond  the  confines  of Rule  609.    In  United States  v.
                                                         

Griffin, 818 F.2d 97  (1st Cir.), cert. denied, 484  U.S. 844
                                              

(1987), for example, we applied Luce to the Rule 403 context.
                                    

There,  the  prosecutor  proposed  to  explain  a  government

witness' delay in  coming forward by  offering evidence of  a

third-party  threat against  him.   The  court sustained  the

defendant's objection  to such  evidence under Rule  403, but

warned that, if  defense counsel  cross-examined the  witness

concerning  such  delay,  the  prosecution  could   use  such

evidence in  rebuttal.  No  such cross-examination  occurred,

and the "threat"  evidence was thus never introduced.  Noting

                             -8-

that  Rule   403  "necessitates   much  the  same   genre  of

comparative  analysis" as Rule  609, id. at  104, and finding
                                        

each  of   the  Luce   concerns  applicable,  we   held  that
                    

defendant's challenge  to such  ruling never ripened  into an

appealable issue.   Id. at 103-06.  See also United States v.
                                                          

Nivica,  887 F.2d  1110, 1115-17  (1st Cir.  1989) (defendant
      

sought  advance ruling  that, if  he took  the  stand, cross-

examination  would be limited to  the scope of  direct and to

questions bearing  on  credibility; motion  was  denied,  but

defendant never testified or  asked for voir dire;  held that
                                                 

ruling  was  not appealable),  cert.  denied,  494 U.S.  1005
                                            

(1990).   And other courts  have applied Luce  to Rule 404(b)
                                             

situations similar to that involved here.  See, e.g.,  United
                                                             

States v. Ortiz, 857  F.2d 900, 904-06 (2d Cir.  1988) (trial
               

court held  that prior  conviction could be  introduced under

Rule  404(b) only if defendant  argued issue of personal drug

use;  defendant   refrained  from  arguing   such  issue,  so

conviction  was never  introduced; held  that ruling  was not

appealable),  cert. denied,  489  U.S.  1070  (1989);  United
                                                             

States v.  Johnson, 767  F.2d 1259, 1269-70  (8th Cir.  1985)
                  

(trial  court ruled  that  government would  be permitted  to

introduce  past  convictions under  Rule  404(b)  as rebuttal

                             -9-

evidence if defendants  testified; defendants never took  the

stand; held that ruling was not appealable).6

     These  cases  are  admittedly distinguishable  from  the

instant case  in one respect.  In  each of them, the evidence

in question  was held  to be  conditionally admissible.   The

trial  court in  each instance  ruled that  it could  only be

introduced  if  a subsequent  event  occurred  (i.e., if  the
              

defendant in  Luce  or Nivica  or Johnson  testified; if  the
                                         

defendant in Griffin challenged the witness'  credibility; if
                    

the defendant in Johnson raised the personal-use issue).  And
                        

in  each  instance,  the  merits of  the  evidentiary  ruling
                                

necessarily  depended (to  a greater  or lesser  extent) upon

further factual  development.  As we stated  in Nivica: "None
                                                      

of these requests [in Luce,  Griffin and Nivica] were capable
                                               

of  meaningful  resolution  in  a vacuum.    Ultimately,  the

trier's  decision, whatever his  initial inclination,  had to

depend upon ... development  of a specific record ...."   887

F.2d at 1117.  In the  instant case, by contrast, there is no

such connection  between the  court's Rule 404(b)  ruling and

the defendant's  prospective testimony.  The  evidence of the

Boston robbery was not  rebuttal or impeachment evidence; the

government was permitted to introduce it in its case-in-chief

                    

6.  The Johnson court explained:  "Although Luce was  decided
                                                
under Fed. R. Evid.  609(a)(1), its logic applies  with equal
force to  motions under  Rule 404."   767 F.2d  at 1270.   We
quoted this  comment with  apparent approval in  Griffin, 818
                                                        
F.2d at 105.

                             -10-

to  establish  identity.7    Accordingly,   the  Rule  404(b)

determination here  could have  been definitively made  (in a

concrete  factual  setting  allowing  for  appellate  review)

during the government's case-in-chief.  

     For this  reason, the first Luce concern--the difficulty
                                     

of  balancing   probative  and  prejudicial  effects   in  an

evidentiary vacuum--could  have been avoided here.   Yet that

factor  is  in  fact  implicated, due  to  circumstances  not

involved in the  above cases.   While the  Rule 404(b)  issue

could have  been definitively  resolved here and  an adequate
     

record developed, such did not occur.  The government's offer

of  proof only  outlined the  anticipated testimony  from the

Boston officer in generalized  fashion, providing few details

concerning the second robbery.8   Defendant never requested a

voir  dire.   See  Griffin, 818  F.2d  at 105  ("counsel  may
                          

                    

7.  The  fact   that  defendant's  decision  not  to  testify
resulted in  that evidence  not being introduced  was nothing
more  than happenstance,  stemming solely  from the  parties'
last-minute agreement.  

8.  The Court  in Luce held that an offer of proof was not an
                      
acceptable   substitute   for  actual   testimony,   since  a
defendant's  "trial   testimony  could,  for  any  number  of
reasons,  differ  from the  proffer."   469  U.S. at  41 n.5.
Given  the  limited  and  specific nature  of  the  testimony
expected from the  Boston officer, one might  argue that this
concern is  of less weight here.  Cf. Ortiz, 857 F.2d at 906-
                                           
07  (Pierce, J., concurring) (rejecting applicability of Luce
                                                             
because,  unlike   the  anticipated  testimony   there,  "the
district court could, prospectively,  have reviewed what  the
                    
defense counsel's  arguments would have been,  and could have
held the  defense counsel  to those proffers  of argument.").
We need not decide  this issue, since the proffer  here lacks
sufficient details to permit meaningful review in any event.

                             -11-

request that ... the  actual testimony be screened  voir dire
                                                             

in the  jury's  absence" in  order  to supply  the  necessary

context).   The court was  thus compelled to  make its ruling

contingent on the Boston's officer's testimony turning out to

be as described.  On this record, any effort by this court to

review  the district  court's  balancing  of probative  value

versus  prejudicial   effect  would   be  difficult   if  not

impossible.  

     Each  of  the  remaining  Luce  factors,   moreover,  is
                                   

directly implicated.   The district court  might have altered

its  ruling upon hearing the Boston officer's testimony.  The

government  might have  elected independently  to  forgo such

evidence,   given  the   strength   of  its   case.     Other

considerations, such as the prospect of the Rule 609 evidence

being  admitted,   might  have  contributed   to  defendant's

decision not to testify.  And the sparse factual record would

have  hampered any review  by this court  for harmless error.

Accordingly,  we conclude  that defendant's challenge  to the

Rule 404(b)  ruling never  ripened into an  appealable issue.

Cf. Freeman v.  Package Machinery Corp., 865 F.2d  1331, 1337
                                       

(1st Cir. 1987) (warning that litigants must exercise caution

in relying on in  limine rulings as the basis  for preserving
                        

evidentiary objections).

                       IV.  Sentencing
                                      

                             -12-

     Relying  on    4B1.1 of  the sentencing  guidelines, the

district court  classified  defendant as  a career  offender.

This yielded  a criminal history  category of VI,  an offense

level  of 32,  and  (in light  of  the statutory  maximum)  a

sentencing range  of 210-240 months.   The court  imposed the

maximum of 240 months, and ordered that it  run consecutively

to the  ten-to-twenty year sentence imposed  earlier in state

court  for the  Massachusetts bank  robbery.9   Defendant now

argues, as  he did briefly  below, that under  the guidelines

the federal sentence must run at  least partly in concurrence

with his  state  sentence.10    In  a  related  argument,  he

contends that  the court employed an  erroneous offense level

in calculating that a consecutive sentence was warranted.  As

we  find  this  latter  contention persuasive,  we  need  not

address the former.  

     Section  5G1.3 addresses the  sentencing of  a defendant

subject  to an  undischarged term  of imprisonment.11   Three

                    

9.  The state sentencing occurred in April 1990.

10.  His  principal  argument  below  was  that  the  federal
sentence  should  have  been completely  concurrent  with his
                                       
state sentence.  He has abandoned this contention on appeal.

11.  An  amended  version  of  this section  took  effect  on
November   1,  1991--thirteen   days  prior   to  defendant's
sentencing.  As he  did below, defendant in his  brief relies
on  the  earlier version,  without mentioning  such revision.
Yet, the amended version of   5G1.3 does not adversely affect
defendant's sentencing; indeed, it lends some strength to the
arguments  he advances  here.   As  such,  no ex  post  facto
                                                             
concerns  arise, and the amended version governs.  See, e.g.,
                                                            
United States v. Aymelek, 926 F.2d 64, 66 n.1 (1st Cir. 1991)
                        

                             -13-

separate categories  of situations  are set forth,  each with

different sentencing ramifications.  Subsection  (a) requires

imposition  of a  consecutive sentence  where, inter  alia, a
                                                          

defendant  commits  an   offense  while  serving   (or  after

sentencing for, but  before commencing service of)  a term of

imprisonment.     This   provision   is  inapplicable   here.

Subsection (b)  applies where,  inter alia,  the undischarged
                                          

prison term resulted  from "offense(s) that constituted  part

of the same course of conduct as the instant offense and have

been fully taken  into account  in the  determination of  the

offense level for the instant offense."   In such a case, the

sentence  should produce  a  combined sentence  equal to  the

total punishment  that would have been imposed  under   5G1.2

had  all sentences  been imposed  at the  same time,  with an

adjustment for time already  served.  This provision likewise

appears inapplicable.  While  the Boston robbery was included

in  defendant's   criminal  history,  it  did   not  in  fact

contribute to  his offense  level: defendant would  have been

classified  as  a  career  offender  even  without  reference

thereto.

                    

("Barring ex post facto concerns, the guidelines in effect at
                       
the  time of sentencing, not  those in effect  when the crime
was committed,  control  at sentencing.");  United States  v.
                                                         
Cousens, 942 F.2d  800, 801 n.1  (1st Cir. 1991).   (We  also
       
note that    5G1.3  was again amended  effective November  1,
1992--after defendant's sentencing.)

                             -14-

     The remaining provision  provides: "In  any other  case,

the  sentence for the instant offense shall be imposed to run

consecutively to the prior  unexpired term of imprisonment to

the  extent  necessary to  achieve  a reasonable  incremental

punishment  for the instant offense."   Id.    5G1.3(c).  The
                                           

commentary elaborates as follows:

     To the extent practicable, the court shall impose a
     sentence for the instant  offense that results in a
     combined  sentence  that  approximates   the  total
     punishment  that would  have been  imposed  under  
     5G1.2 (Sentencing on Multiple Counts of Conviction)
     had all  of the offenses been  federal offenses for
     which  sentences were  being  imposed at  the  same
     time.

Id. comment. (n.4).  Section 5G1.2(b), in turn, provides that
   

"the  sentence imposed ...  shall be the  total punishment as

determined in accordance with  Part D of Chapter Three  ...."

And     5G1.2(d)  provides  that  consecutive  sentences  are

permissible  "only  to  the  extent necessary  to  produce  a

combined sentence equal to the total punishment."12  

     The district  court determined that, had  both robberies

been   considered  together   for  purposes   of  sentencing,

                    

12.  Section 5G1.2(d) reads in full as follows: 

     If the  sentence imposed on the  count carrying the
     highest statutory  maximum is  less than  the total
     punishment, then  the sentence  imposed  on one  or
     more of the  other counts shall run  consecutively,
     but  only  to the  extent  necessary  to produce  a
     combined  sentence equal  to the  total punishment.
     In all other respects sentences on all counts shall
     run  concurrently, except  to the  extent otherwise
     required by law.

                             -15-

defendant would have faced a "total punishment" of 262 to 327

months.   It reached  this conclusion in  part by calculating

that, under   3D1.4 (which  provides for the determination of

a  combined  offense  level  for multiple  counts),  the  two

robberies  would   have  led  to  a   two-level  increase  in

defendant's offense  level.  The court  applied this increase

to  the career  offender level  of 32  derived from    4B1.1,

resulting in  an offense level of  34.  (A level of  34 and a

criminal   history  category  of   VI  yields  the  indicated

sentencing  range.)    Defendant   now  argues  that  it  was

inappropriate to apply the two-level increase from   3D1.4(a)

to the career offender level derived from   4B1.1.

     Defendant is  correct in this regard,  as the government

effectively  concedes.  Section  4B1.1 specifically provides:

"If  the offense level for  a career criminal  from the table

below is greater than the offense level otherwise applicable,

the  offense level from the  table below shall  apply."  This

directive makes  clear that  "the  career offender  guideline

supersede[s]  the  'otherwise  applicable   offense  level.'"

United States v.  Elwell, No.  91-1621, slip op.  at 18  (1st
                        

Cir. Jan.  20, 1993).   The  "Application Instructions"  in  

1B1.1 confirm the point.  As we explained in United States v.
                                                          

Alves, 873 F.2d  495 (1st  Cir. 1989), the  first step  under
     

that section's sequential format is to use the actual statute

of conviction to determine the offense level,   1B1.1(a)-(b),

                             -16-

and  then  to apply  any  adjustments  deriving from  Chapter

Three,   1B1.1(c)-(e).  

     After  this is  done,  the court  looks  to see  if
     provisions  in Chapter  4,  Part B  apply, such  as
     career offender provisions,  which may set  another
     offense level.     1B1.1(f)....   The guidelines do
                                                        
     not  then  apply  the   adjustments  noted  in     
                                                        
     1B1.1(c)-(e)  to  the  level  found  for  a  career
                                                        
     offender....   If the application  instructions are
             
     followed in  the order written,  as they presumably
     should be, a career  criminal is never allowed [the
     reductions specified in Chapter Three].

873 F.2d at 497 (emphasis added). 

     For this reason, we have on several occasions noted that

the applicability  of   4B1.1  obviated any  need to  examine

potential  offense-level  adjustments  deriving from  Chapter

Three.   See, e.g.,  Elwell, supra, slip  op. at 18  (role in
                                  

offense under   3B1); United States v. Morales-Diaz, 925 F.2d
                                                   

535,  540  (1st Cir.  1991)  (same); United  States  v. Ruiz-
                                                             

Garcia, 886  F.2d 474,  476 (1st Cir.  1989) (obstruction  of
      

justice under   3C1);  Alves, 873 F.2d at 497  (acceptance of
                            

responsibility  under      3E1).13     The   same  conclusion

necessarily applies  to adjustments under    3D1 for multiple

counts.   See, e.g., United  States v. Streit,  962 F.2d 894,
                                             

901 (9th  Cir.) (describing  sentence), cert. denied,  113 S.
                                                    

Ct. 431 (1992); United States v. Poff, 723 F. Supp. 79, 80-81
                                     

(N.D.  Ind. 1989), aff'd on  other grounds en  banc, 926 F.2d
                                                   

                    

13.  Subsequent to our Alves decision,   4B1.1 was amended to
                            
permit  a reduction in the offense level of a career offender
for acceptance of responsibility.   No other such adjustments
deriving from Chapter Three have been authorized.

                             -17-

588 (7th  Cir.), cert. denied,  112 S. Ct.  96 (1991).14   It
                             

is  apparent, therefore,  that  the district  court erred  by

adding the  two-level increase  derived from    3D1.4  to the

career offender level derived from   4B1.1.15

     The  government, while  not contesting  this conclusion,

argues that  a remand for  resentencing is  unnecessary.   It

reasons  as follows.    (1) Without  the two-level  increase,

defendant's offense  level  would be  32.   With  a  criminal

history category of  VI, he  thus would have  faced a  "total

punishment"  of  210-262  months  had  both  robberies   been

considered together.   (2)  As the two  sentences now  stand,

defendant could end up serving a combined total of  as few as

284  months.16   (3) While 284  exceeds 262 (the  high end of

                    

14.  The  fact that    5G1.2(b)  specifically refers  back to
"the total punishment as determined in accordance with Part D
of  Chapter  Three"  does  not  change  this  result.    That
reference necessarily encompasses  any additional  adjustment
from   4B1 as well.  The final provision in Part D of Chapter
Three makes this clear.  Section 3D1.5, entitled "Determining
the Total Punishment," reads: "Use the combined offense level
to determine the appropriate  sentence in accordance with the
provisions of Chapter Five."  And the accompanying Commentary
adds: "The  combined offense level is  subject to adjustments
from ... Chapter Four, Part B ...."

15.  The   court's  oversight  was   understandable,  as  the
miscalculation was  contained in  the presentence  report and
was embraced below by both  the defendant and the government.
Indeed, it was  advanced by  both parties on  appeal and  was
adopted  by this  court in the  original decision;  not until
defendant  filed his  petition  for rehearing  was the  error
mentioned.

16.  The  government   calculates  as  follows.     Defendant
received a ten-to-twenty year sentence in state court.  Under
Mass. G.L. c. 127,   129, the Commonwealth deducts twelve and

                             -18-

the  applicable  sentencing  range  had both  robberies  been

considered  together),  it is  close  enough  to satisfy  the

guidelines.  For as noted above, the guidelines only call for

a  sentence  that "approximates"  the  total punishment  that

would have been imposed, "to the extent practicable."

     We  need  not address  the  validity  of these  specific

contentions, as we conclude that a remand for resentencing is

appropriate in any event.   In the original opinion  we noted

that  (again  due  largely  to the  parties'  oversight)  the

district court failed to employ the  methodology set forth in

the applicable version  of    5G1.3 in deciding  to impose  a

consecutive  sentence.    We   think  that  this   additional

shortcoming, when combined  with the erroneous  offense-level

calculation, suffices  under the  circumstances to  warrant a

remand.  We intimate no view as to the appropriateness of (1)

any specific sentence  to be imposed upon resentencing or (2)

any  upward or  downward  departure that  either party  might

request.

                    

one-half  days  from the  sentence  for  each  month of  good
conduct, meaning that with such credits defendant would serve
at  most eleven years and nine months.  More important, under
G.L.  c. 127,   133,  defendant would be  eligible for parole
after serving two-thirds of his minimum sentence--i.e., after
80 months.   As to  the federal sentence,  under 18 U.S.C.   
3624(b),  defendant would  receive a  54-day credit  for each
year  of "satisfactory  behavior,"  meaning he  could end  up
serving  204 months  out  of  the  240  imposed.    For  both
sentences in conjunction, therefore,  he could end up serving
as few as 284 months.

                             -19-

     The conviction is affirmed, the sentence is vacated, and
                                                             

the case is remanded for resentencing.  
                                      

                             -20-